DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on December 28, 2021. Applicant has amended clams 1 and 12.  Currently, claims 1-20 are pending.  The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on June December 28, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1 and 12.  

The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1 and 12.  

Response to Arguments

Applicant’s arguments on 12/28/21 have been considered but are not persuasive. 
Applicant argues on p. 8 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues on p. 9 of the remarks that the claims now show viewing changes without having access to different versions of the documents.  Examiner notes this language is subject to a 112, paragraph 1 rejection.  Regardless, such a limitation is still part of the abstract idea itself.  Therefore, the 101 rejections are maintained.  
Applicant argues on p. 10 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 10 of the remarks that the cited art does not show comparing the records without having access to the first and second versions of the technical specification document.  Examiner disagrees and initially notes that this language is subject to a 112, paragraph 1 rejection.  Moreover, the primary reference Gauger teaches at para [0140] that access control as part of the versioning and document management system and Figs 5 and 8, show data/information from documents and projects can be compared.   Moreover, the secondary reference Clemenson explicitly shows wherein the project management server is configured to cause the information from the first and second records to be displayed in the user interface concurrently in relation to the date-stamps of the first and second records such that the information from the first and second records can be compared without having to access the first and second versions of the technical specification document at Fig 10 by showing various information from different records displayed in vertical sequence of the date stamp so the different inspections of the boiler room can be compared without needing to access the underlying punch report.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for “without having to access the first and second versions of the technical specification document.”   Examiner is interpreting this as 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus and device).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 recites storing requirements for a building construction or remodel project corresponding to a first version of a technical specification document including at least a first requirement stored in a first record, each requirement specifying a physical description or a value related to the construction or remodel of a building and the first record including a requirement identifier and a date-stamp of when the first record was created and receiving a change to the first requirement made during an edit session that corresponds to a second version of a technical specification document and storing the changed first requirement to a second record, the second record including a Claim 12 recites receiving requirements for a project  corresponding to a first version of a technical specification document and a change to the requirement during an edit session that corresponds to a second version of a technical specification document n and storing the changed requirement and providing information the records for the requirements that specify how the requirements changed during the project displaying the information from the first and second records concurrently in relation to the date-stamps of the first and second records such that the information from the first and second records can be compared without having to access the first and second versions of the technical specification document.  The claims are abstract because the claims are a method of organizing human activity such as commercial interactions (business relations).  Managing a building project or a remodeling project is a type of human activity related business interactions such as managing the requirements.  The judicial exception is not integrated into a practical application because the judicial exception and the additional elements (a project management server, a database, a first and second client device, causing the first and second records to be displayed, by the first client device, in association with each other such that the changed first claims 2-6, 11, 13-15 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing changes and verifications of the changes and exploring the cost of the change. Dependent claims 7-10, 16-19  also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a associating images with 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention 

Claims 1-8, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger (US 2007/0192155 A1) in view of Clemenson et al. (US 2008/0071562 A1) (hereinafter Clemenson) in view of McLees et al. (US 2011/0119195 A1) (hereinafter McLees) 

Claim 1:
	Gauger, as shown, discloses the following limitations of claim 1:
An apparatus, comprising: a project management server configured to: store requirements for a project in a database, the stored requirements corresponding to a first version of a technical specification document including at least a first requirement stored in a first record (see para [0132], showing requirements are a type of data stored and see para [0065]-[0066], showing databases are used and see para [0140], showing versioning), a date-stamp of when the first record was created (see para [0260], "Double clicking on a selection will launch the Change Request screen where one can view all of the detailed information including the workflow history with time stamps with each individual's activity" and see para[ 0141], showing creation date);
receive, from a first client device, a change to the first requirement made during an edit session that corresponds to a second version of a technical specification document (see para [0260], "The module operators shown in FIG. 37 for the change manger module include an active change request function with is a default 
store, in the database, the changed first requirement to a second record, the second record including a requirement identifier and a date-stamp of when the second record was created (see para [0260], showing timestamps for workflow history that are part of the change requests);
receive a request to view a requirement history from the first client device or a second client device (Fig. 35 showing multiple client devices such as team member and change owner ability to view the change request); and
records can be compared without having to access the first and second versions of the technical specification document (see para [0140], showing access control as part of the versioning and document management system and Figs 5 and 8, showing data/information from documents and projects can be compared)
Gauger, however, does not specifically disclose each requirement specifying a physical description or a value related to the construction or remodel of a building and the first 
store requirements for a building construction or remodel project in a database (see para [0009], "A report generator generates a visual representation of the facility floor plan that maps the business parameters of the database onto the contiguous areas of the poly-line representation and that modifies the visual representation in accordance with updated business parameters values of the database. In this way, the invention provides mechanisms and systems for managing and tracking complex business processes associated with facilities, such as construction, commissioning, and transition planning.")
each requirement specifying a physical description or a value related to the construction or remodel of a building and the first record including a requirement identifier (see para [0006] "One critical aspect of the construction management involves the tracking and correction or completion of "deficiencies" or "punches."  and see para [0031], " A method for managing the construction process starts with a set of floor plans of the physical plant of the organization in question. The floor plans can be derived or taken from a variety of formats, such as computer-aided design (CAD) file formats, and could be of various types, such as architectural drawings or engineering drawings. In one embodiment, the floor plans are exported from CAD drawings to a graphics file format such as the file format of the Visio.TM. application available from Microsoft Corporation of Redmond, Wash., USA. The present invention teaches converting the drawings from a suitable format into poly-line images, uploads data into poly-line templates, and 
cause the first and second records to be displayed, by the first client device, in association with each other such that the changed first requirement is displayed as a most recent version of the first requirement 
wherein the project management server is configured to cause the information from the first and second records to be displayed in the user interface concurrently in relation to the date-stamps of the first and second records such that the information from the first and second records can be compared without having to access the first and second versions of the technical specification document (Fig 10, showing various information from different records displayed in vertical sequence of the date stamp so the different inspections of the boiler room can be compared without needing to access the underlying punch report)
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Clemenson with Gauger because including requirements and displaying recent versions enables large organizations to better manage accomplishing tasks and reporting mechanisms in aspects of construction (see Clemenson, para [0003]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for tracking and reporting construction status as taught by Clemenson in the method for interactive project management of Gauger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gauger and Clemenson, however, do not specifically disclose providing, in a user interface, information from the first and second records to the first client device or the second client device so that the user interface displays the first requirement as specified in the first record in association within a date the first record was created and the first requirement as specified in the second record in association within a date the second 
provide, in a user interface, information from the first and second records to the first client device or the second client device so that the user interface displays the first requirement as specified in the first record in association within a date the first record was created and the first requirement as specified in the second record in association within a date the second record was created to show how the first requirement has changed during the building construction or remodel project (see para [0084], "The infrastructure design application 300 may include a project summary section, that includes project-identifying information, a revision history section, and a change control history section and a project administration section. All of which are not depicted in FIG. 5 for the sake of clarity. The project identifying information section includes information that may be auto-populated from a project planning record stored in the centralized data store (170 of FIG. 1) or the information may be inputted or edited by the user/design team associate. The project-identifying information section includes, but is not limited to, project name, project number, project organization, project priority and the like. The revision history section catalogs, summarizes and timestamps changes to the technical requirements document and the revision history section catalogs, summarizes and timestamps edits to the specific technical requirement document.").

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for defining infrastructure design in a technical project management system as taught by McLees in the Gauger and Clemenson combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Gauger discloses the following limitations:
wherein the project management server is configured to: indicate that the change to the first requirement as provided in the second record is unverified (see para [0256], showing waiting for approval); 
receive a verification message from at least one of the first client device or the second client device indicative that the first requirement as specified in the second record is verified
change a designation of the first requirement to indicate that the first requirement has been verified by an authorized user (see para [0259], showing approved state and Fig 35, showing system updates document after approval)

Claim 3:
	Further, Gauger discloses the following limitations:
wherein the project management server is configured to transmit an alert if the first second requirement has not been verified within a predefined time period of when the second record was created (see par [0218], where the color can be an alert for when a request is late in relation to a time period)
Examiner further notes that this is explicitly shown in McLees at para [0044], “Build module 140 provides for automation of the build process by identifying the types of builds that can be automated and implementing automated builds based on the infrastructure/design requirements identified by infrastructure design module 130. In addition to creating and capturing an identified build process, the build module 140 tracks completion of the build by registering completion of build processes in the centralized data store 170. In addition, the tracking function of build module 140 insures or otherwise monitors scheduling requirements to insure that the technical project remains on schedule. Thus, proper automated alerts and/or automated notifications may be implemented to insure that build processes occur on schedule and the like. In this regard, the build module 140 may provide for monitoring and managing of external vendors and/or suppliers to insure that external procurements and/or services are delivered as scheduled and the like.”


	Claim 4:
Further, Gauger discloses the following limitations:
wherein the project management server is configured to provide a date at which the first requirement was verified and a name of an authorized user who verified the first requirement (see para [0260], showing names and time stamps for workflow history and approvers  )

Claim 5:
Further, Gauger discloses the following limitations:
wherein the date-stamp includes a time at which the respective first or second record was created (see para [0260], workflow history with time stamps and see para [0141], showing creation dates)

Claim 6:
Further, Gauger discloses the following limitations:
wherein the user interface includes information identifying a project area (see para [0211], "Project preferences is the administration area for a particular project or personal composite portal and is selected by clicking on the Project Preference information module icon 32"), information identifying a requirement (Fig 38, showing GUI for entering change request information), information indicating a requirement has been verified (Fig 38, showing granting access in the GUI), and information describing a requirement for the first second requirement (Fig 38, showing impact on cost and timing)

Claim 7:
Gauger does not specifically disclose wherein the project management server is configured to: store a first image in association with the first record.  In analogous art, Clemenson discloses the following limitations:
wherein the project management server is configured to: store a first image in association with the first record
receive a second image in associate with the second record (see para [0031], where status reports shown through colorized drawings shows second images and Fig 17, showing ability to see images at different times and thus different, or second image); and
display at least one of the first or second images in the user interface (Figs 4, 6, 17, showing interface that shows images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for tracking and reporting construction status as taught by Clemenson in the method for interactive project management of Gauger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8:
Gauger does not specifically disclose wherein the project management server is configured to: store a linkage between the first requirement and pixel locations of the first image.   In analogous art, Clemenson discloses the following limitations:
wherein the project management server is configured to: store a linkage between the first requirement and pixel locations of the first image (see para [0037], "Embodiments described herein also include a poly-line locomotive that converts architectural floor plans into series of poly-line shapes that represent each room in those floor plans. The poly-line locomotive also generates visual reports based on 
display an indication of the first requirement in the first image within the user interface (see para [0037], "These visual reports produce color-coded views of rooms based on the number of deficiencies they contain and indicate the number of deficiencies associated with each room.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for tracking and reporting construction status as taught by Clemenson in the method for interactive project management of Gauger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-11:

concurrently display the first requirement as specified in the first record, the first requirement as specified in the second record (see para [0090], showing split screen functionality for viewing the document and see para [0260], showing interface for change requests as one of the capable views), 
Gauger does not explicitly disclose wherein the project management server is configured to: receive a progression image corresponding to the first requirement.  In analogous art, Clemenson discloses the following limitations:
wherein the project management server is configured to: receive a progression image corresponding to the first requirement (see para [0044], "If the project is still incomplete, in a next step 110, the user takes action to effectuate the business process (e.g., correct or complete deficiencies, tag a deficiency and enter related data into the database, etc.). An example of such action is described below with reference to FIG. 3. In a next step 112, the user tracks changes in the business process parameters being monitored, updating the database to reflect changes in dynamic parameters. In one embodiment, changes are tracked using detailed room status reports. When the changes have been tracked, the user returns to step 106." and see para [0064], "the report generator produces a visual representation of the facility floor plan in accordance with the business parameters mapping and that permits modifying the visual representation in accordance with updated business parameters values of the database."); 
associate the progression image with the first requirement (see para [0032], "each deficiency in each room that has been reported by an inspector may be associated 
store a date the progression image was created to the first record (see para [0081]-[0082], showing timestamp for the drawings); and 
a link to the progression image as specified in the first record (
wherein the first and second records are stored in a data structure that is related to the building construction or remodel project (see para [0029], "certain embodiments of the present invention contemplate a variety of methods and systems for the management of the construction, commissioning, and transitioning of large organizations such as hospitals.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for tracking and reporting construction status as taught by Clemenson in the method for interactive project management of Gauger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12:
Further, Gauger discloses the following limitations:
A machine-accessible device having instructions stored thereon that are configured when executed to cause a machine to at least: receive requirements for a project, the requirements corresponding to a first version of a technical specification document including at least a first requirement stored in a first record (see para [0132], showing requirements are a type of data stored and see para [0140]-[0141], showing versioning in the document management system);
receive a change to the first requirement during an edit session that corresponds to a second version of a technical specification document (see para [0260], "The 
store the changed first requirement to a second record (see para [0260], showing timestamps for workflow history that are part of the change requests); and
Gauger  does not explicity disclose wherein the project management server is configured to cause the information from the first and second records to be displayed in the user interface concurrently in relation to the date-stamps of the first and second record.  In analogous art, Clemenson discloses the following limitations:
wherein the project management server is configured to cause the information from the first and second records to be displayed in the user interface concurrently in relation to the date-stamps of the first and second records such that the information from the first and second records can be compared without having to access the first and second versions of the technical specification document (Fig 10, showing various information from different records displayed 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Clemenson with Gauger because including requirements and displaying recent versions enables large organizations to better manage accomplishing tasks and reporting mechanisms in aspects of construction (see Clemenson, para [0003]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for tracking and reporting construction status as taught by Clemenson in the method for interactive project management of Gauger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Gauger  and Clemenson, however, do not disclose provide, in a user interface, information from the first and second records to a client device so that the user interface displays the first requirement as specified in the first record in association within a date the first record was created and the first requirement as specified in the second record in association within a date the second record was created to show how the first requirement has changed during the project.  In analogous art, McLees discloses the following limitations:
provide, in a user interface, information from the first and second records to a client device so that the user interface displays the first requirement as specified in the first record in association within a date the first record was created and the first requirement as specified in the second record in association within a date the second record was created to show how the first requirement has changed during the project (see para [0084], "The infrastructure design application 300 may include a project summary section, that includes project-identifying information, a revision history section, and a change control history section and a project administration section. All of which are not depicted in FIG. 5 for the sake of clarity. The project identifying information section includes information that may be auto-populated from a project planning record stored in the centralized data store (170 of FIG. 1) or the information may be inputted or edited by the user/design team associate. The project-identifying information section includes, but is not limited to, project name, project number, project organization, project priority and the like. The revision history section catalogs, summarizes and timestamps changes to the technical requirements document and the revision history section catalogs, summarizes and timestamps edits to the specific technical requirement document.")
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of McLees with Gauger and Clemenson because displaying the changes with dates enables more effective managing the delivery of a project by having more allowing the system to consolidate and identify requirements of the project as it is completed (see McLees, para [0003]-[0006]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for defining infrastructure design in a technical project management system as taught by McLees in the Gauger and Clemenson combination, since 

	Claim 13:
	Further, Gauger discloses the following limitations:
receive a cost of the change to the first requirement made during the edit session (see para [0226]-[0235] and Fig 38, showing impact to project budget for change request); and 
store the cost in association with the second record, the cost being displayable as a cost of the changes made during the edit session (see para [0226]-[0235] and Fig 38, showing financial summary views with cost comparisons and running total of budgets where the budget receives edits)

Claims 14-15:
Further, Gauger discloses the following limitations:
receive a first indication that the change to the first requirement made during the edit session includes a level of significant scope
determine the cost of the change to the first requirement based on the level of significant scope (see para [0226]-[0235], where the cost analysis is based on there being variance).
at least store the changed first requirement to the second record only after the changes have been approved by an authorized user (see para [0254]-[0260], showing approval process)

Claim 16:
Further, Gauger discloses the following limitations:
display the first requirement as specified in the first record and the first requirement as specified in the second record in response to the audit request (see para [0015], where review of data is equivalent to audit and see para [0113], [0145] and see para [0147], "The secondary states are descriptors that identify the status of the files with respect to the project as well as their current progress along a workflow operation, such as a change or review request"); and 
display a date at which the first requirement was verified and the name of the authorized user (see para[ 0260], showing timestamps and names for individual activity where it is obvious that can be the approvals).

	Claims 19-20:
	Further, Gauger discloses the following limitations:
further comprising instructions stored thereon that are configured when executed to cause a machine to at least store first record as a first file and store the second 
further comprising instructions stored thereon that are configured when executed to cause a machine to store to the first record a requirement identifier of the first requirement and a date-stamp of when the first record was created, and store to the second record the requirement identifier of the first requirement and a date-stamp of when the second record was created (see para [0260], workflow history with time stamps and see para [0141], showing creation dates)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, Clemenson and McLees, as applied above, and further in view of Golparvar-Fard et al. (US 2013/0155058 A1) (hereinafter Golparvar-Fard)

Claim 9:
Gauger, Clemenson and McLees does not specifically disclose wherein the project management server is configured to display the first and second images in the user interface as progression images of the first requirement.  In analogous art, Golparvar-Fard discloses the following limitations:
wherein the project management server is configured to display the first and second images in the user interface as progression images of the first requirement (see para [0064], " FIGS. 3(a) and 3(b) represent the sparsely reconstructed scene from the same image subset and illustrate five registered cameras in the 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Golparvar-Fard with Gauger, Clemenson and McLees because showing progression with multiple images on the screen enhances the progress monitoring by enabling users to more effectively determine problems and visualize the progress (see Golparvar-Fard, para [0005]-[0006])/     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring construction progress as taught by Golparvar-Fard in the Gauger, Clemenson and McLees combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, Clemenson and McLees, as applied above, and further in view of Omansky et al. (US 2010/0077316 A1) (hereinafter Omansky)

Claim 17:

receive from the client device a time period (see para [0175], "a user may be able to review the history of the markups on a drawing file or on a selected portion of a drawing, over designated time period, via a sliding time bar.");
determine, as a point-in-time record, the second record has a date-stamp that is within the time period (see para [0175], " The files are published as .dwf files, archived out with a graphic-based and filed with a meta-data date and time stamp...a user may be able to review the history of the markups on a drawing file or on a selected portion of a drawing, over designated time period, via a sliding time bar."); and
display, in the user interface, contents of at least the second record to show which requirements have changed during the specified time period (Omansky [0161], "pushpins may be filtered according to their status. For example, a status listbox may be selected. This will show the status of each electronic pushpin, which makes workflow more efficient. Pushpins may also be filtered according to trade. The user may select the company or subcontractor responsible for certain tasks, and select the option to show only pushpins associated with that company or subcontractor. This also allows for more efficient workflow, as well as company-specific reporting. Further, in an embodiment of the present invention, a pushpin report may be generated. The report automatically adds in a graphic (e.g., cloud shaped graphic) around the pushpin markup to ensure that the pushpin may be 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Omansky with Gauger, Clemenson and McLees s because selecting when to see the changes enables users to more effectively sort by relevant criteria and thus coordinate activities to more effectively complete a project (see Omansky, para [0003]).      
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for inspecting and managing information as taught by Omansky in the Gauger, Clemenson and McLees combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, Clemenson and McLees, as applied above, and further in view of Gupta et al. (US 2014/0033068 A1) (hereinafter Gupta)

Claim 18:
Gauger, Clemenson and McLees do not specifically disclose a cloud computing.  In analogous art, Gupta discloses the following limitations:
wherein the instructions are distributed among data storage servers in a cloud computing network and the machine-accessible device is operated by a processing server in the cloud computing network, the processing server being remotely located from the data storage servers (see para [0116], "operatively connected to the network 713, is the previously referenced distribution server 708. Operatively connected includes a physical or logical connection. Operatively connected to the distribution server 708 may be a session management server 714, a context server 709, a content server 716, and an application server 719. These various servers (e.g., 708, 714, 709, and 716) may participate in a cloud computing paradigm. Additionally, these various servers may be implemented on a single computer system, or multiple computer systems. In some example embodiments, the distribution server is used to manage data flowing from the context 722, and to route this data." and see para [0117])
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Gupta with Gauger, Clemenson and McLees because using a cloud network enables more devices and users to interact and exchange data (see Gupta, para [0114] and Fig 7).      
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for sharing documents as taught by Gupta in the Gauger, Clemenson and McLees combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Martin et al. (US 2004/0216045 A1)
Simpson et al. (US 20100106654 A1)
Munkvold et al. (US 2008/0126945 A1)
Sandoval (US 2006/0069986 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624